Citation Nr: 1617970	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-15 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left elbow disability. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to March 14, 2014, and as 50 percent disabling thereafter.

6.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left knee retropatellar syndrome.

7.  Entitlement to an increased initial evaluation for service-connected right ankle tendonitis, currently evaluated as noncompensable prior to March 21, 2014, and as 10 percent disabling thereafter.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from November 2002 to December 2006. 

These matters are before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA).  In January 2012, the Regional Office (RO) in Waco, Texas.  In June 2010, the RO granted service connection for PTSD, evaluated as 10 percent disabling, and denied claims for service connection for a traumatic brain injury, a left shoulder condition, a left elbow condition, and hypertension.  The Veteran appealed the denials of service connection, and the issue of entitlement to an initial increased evaluation for PTSD.  

In April 2011, the RO granted service connection for left knee retropatellar syndrome, evaluated as 10 percent disabling, and granted service connection for right ankle tendonitis, evaluated as noncompensable (0 percent disabling).  The Veteran appealed the issues of entitlement to an initial increased evaluations.  

In May 2011, the RO granted the Veteran's claim for an initial increased evaluation for PTSD, to the extent that it assigned a 50 percent evaluation, with an effective date of November 24, 2009.  

In May 2014, the RO granted the Veteran's initial increased evaluation claim for his right ankle disability, to the extent that is assigned an evaluation of 10 percent with an effective date of March 21, 2014.  

In July 2014, the RO granted the Veteran's claim for an initial increased evaluation for PTSD, to the extent that it assigned a 50 percent evaluation, with an effective date of March 14, 2014.  

Since these increases did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for a stomach disability, and entitlement to an increased rating for service-connected irritable bowel syndrome (IBS) have been raised by the record in statements dated in March 2013 (service connection for a stomach disability), and July and August of 2011 (increased rating for IBS), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a traumatic brain injury, a left shoulder disability, or a left elbow disability. 

2.   Prior to March 14, 2014, the Veteran's service-connected PTSD is shown to have been productive of symptoms that include sleep impairment, irritability, depression, and nightmares; but not occupational and social impairment with reduced reliability and productivity. 

3  As of March 14, 2014, the Veteran's service-connected PTSD is shown to have been productive of symptoms that include nightmares, irritability, isolating behavior, and depression; but not occupational and social impairment with deficiencies in most areas.

4.  The Veteran's service-connected left knee retropatellar syndrome is shown to have been productive of complaints of pain, and some limitation of motion, but not flexion limited to 30 degrees, or extension limited to 15 degrees; or ankylosis, a malunion of the tibia and fibula, or dislocation.  

5.  As of March 21, 2014, the Veteran's service-connected left knee instability is not shown to have been productive of more than slight recurrent subluxation or lateral instability.  

6.  Prior to March 21, 2014, the Veteran's service-connected right ankle tendonitis is not shown to have been productive of a moderate limitation of ankle motion, 
Ankylosis, or a malunion of the Os calcis or astragalus.

7.  As of March 21, 2014, the Veteran's service-connected right ankle tendonitis is not shown to have been productive of ankylosis, a marked limitation of right ankle motion, a malunion of the Os calcis or astragalus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a traumatic brain injury, a left shoulder disability, and a left elbow disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Prior to March 14, 2014, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).  

3.  As of March 14, 2014, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).
  
4.  The criteria for an initial evaluation in excess of 10 percent for service-connected left knee retropatellar syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2105); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262 (2015).

5.  As of March 21, 2014, the criteria for an initial evaluation in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2105); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2015).

6.  Prior to March 21, 2014, the criteria for a compensable rating for service-connected right ankle tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273 and 5274 (2015).

7.  As of March 21, 2014, the criteria for an evaluation in excess of 10 percent for service-connected right ankle tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273 and 5274 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has a traumatic brain injury, a left shoulder disability, and a left elbow disability, due to his service.  

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Arthritis can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of these conditions within a year following the Veteran's discharge from service.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The number "1" indicates a high level of fitness.  Id.   The "P" in PULHES stands for "Physical Capacity and Stamina."  The remaining letters stand for "Upper Extremities," "Lower Extremities," "Hearing and Ears," "Eyes," and "Psychiatric Condition."

The Veteran's service treatment records include an August 2005 "pre-deployment health assessment" shows that the Veteran described his health as "good."  He indicated that he had not sought care or counseling for mental health treatment during the past year.  No referrals were indicated as he was characterized as being deployable.  

A "health questionnaire for dental treatment," dated in September 2006, shows that the Veteran indicated that he had not been under a physician's care in the last two years, that he did not have a history of serious illness or hospitalization, that he was not presently taking any drugs or medications, that there had not been a changed in his health in the last two years.  He did not check the boxes for high blood pressure, or arthritis/rheumatism.  A separation examination report is not of record.

As for the post-service medical evidence, it includes service treatment records associated with National Guard duty.  A November 2007 pre-screening immunization questionnaire shows that the Veteran indicated that he did not have an active illness, that he had never experience an adverse reaction after receiving an immunization, and that he was not taking any medications.  Cf. September 2005 active duty service treatment record noting complaints of a blister, headaches, and "feeling lousy" following a smallpox vaccination.  A November 2007 "annual medical certificate" (DA Form 7349-R) shows that the Veteran indicated that he did not currently have any medical problems, that he was not taking any medications, and that he was receiving routine dental treatment.  On examination , his blood pressure was 127/82.  The report indicates that he was "fit," and he was evaluated with a "1" in every PULHES category.  A March 2008 "Medical Operational Data System (MODS) - Individual Medical Read mess Record" notes "NA" (not applicable) for medication, and is blank for the section entitled "Summary Sheet of Medical Problems."  

In May 2010, the RO issued a Formal Finding on the Unavailability of Army Service Treatment Records for the dates of November 19, 2002 through December 5, 2006.  The RO stated that all procedures to obtain the Veteran's service treatment records have been correctly followed, that evidence of written and telephonic efforts to obtain the records is in the file, and that all efforts to obtain the needed military information have been exhausted, and that further attempts would be futile.  Nevertheless, it appears that some service treatment records were subsequently obtained.

A.   Traumatic Brain Injury

The Veteran's service treatment records include a "medical prescreen" and "report of medical history," dated in September 2002, which show that the Veteran reported a history of a head injury from hitting his head near a swimming pool at age 7.  He denied any current seqaulae.  

A June 2006 report notes that his vehicle was hit by an IED (improvised explosive device), and that he had no vision changes, ringing in the ears, LOC (loss of consciousness) and no balance problems.  

On examination, he had strength in all extremities.  There was mild pain in the left elbow, with a FROM (full range of motion) and no loss of strength.  Blood pressure was 118/82.  The assessment was "pt. (patient) appears healthy."

As an initial matter, upon entrance into service, the Veteran reported a history of head injury at age 7.  He is competent to report these things.  However, he stated that there were no current sequelae.  There are no pre-service medical reports of record, and a brain injury was not noted upon entrance to service.  Therefore, residuals of a head injury/traumatic brain injury were not "noted" upon entrance into service, the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

Furthermore, the presumption of soundness is not shown to have been rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111 (West 2014 & Supp. 2015); Cotant v. Principi, 17 Vet. App. 116 (2003).

However, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The post-service medical evidence includes VA progress notes.  A September 2009 report notes, "Patient denies experiencing any TBI related events during deployment."  The report notes that there was no history of TBI, and that the Veteran had a negative screen.  

A July 2010 VA Gulf War examination report notes that there was no history of interpersonal relationship difficulties, depression, panic attacks, memory problems, loss of control or violence potential, homicidal symptoms, anxiety, confusion, or suicidal symptoms.  There was a history of sleep impairment.  A neurological examination, to include the cranial nerves, was normal.  Comprehension of commands was normal.  

A September 2010 VA TBI psychology note shows that the Veteran reported having an even "like a memory lapse for a couple of minutes" after his vehicle hit a mine during service.  He reported grabbing his rifle after coming to ("regaining consciousness"), feeling dazed for an hour or two, and told a medic at his base that he was doing fine.  He took some Ibuprofen, which he was already taking for sinus headaches.  He got into trouble with his commander for forgetting something, and began writing things down.  He did not feel as competent as he did prior to the explosion.  Testing did not show "level 'a'" impairment due to TBI in any listed category.  There was no evidence of residual impairment secondary to traumatic injury to the cerebral cortex.  The evaluation was not suggestive of acquired (trauma-related) insult to supratentorial structures of the brain.  

A VA brain and spinal cord examination report, dated in October 2010, shows the following: his June 2006 service treatment record was summarized.  There was no TBI during service.  The Veteran complained of a memory-type loss, feeling dazed, and headache, following being involved in an IED explosion in 2006.  He reported having sharp frontal headaches beginning at about the end of 2006, occurring about once every two weeks, that lasted for one day.  An October 2010 MRI (magnetic resonance imaging) study of the brain did not show an intracranial mass or infarction.  The Veteran was afforded testing that included WAIS-III (Wechsler Adult Intelligence Scale) and MMPI-2 (Minnesota Multiphasic Personality Inventory).  The Veteran did not have "level 'a'" impairment due to TBI in any listed category.  There was no evidence of residual impairment secondary to traumatic injury to the cerebral cortex.  The examiner concluded that there is no diagnosis of TBI during service, that there was no aggravation of a preservice TBI by his service.  

The examiner explained that the Veteran's current complaints of tension-type headaches are not related to his preservice TBI, that there was no TBI during service, and that there was no complaint of tension-type headache while in service, therefore, his headaches are less likely than not related to his service.  

A VA PTSD disability benefits questionnaire, dated in March 2014, notes that the Veteran does not have a history of TBI, providing more evidence against this claim.

It is important for the Veteran to understand that in light of the Veteran's military service the question of whether the Veteran has a TBI has undergone wide-ranging evaluation and testing, as noted above.  The question has been taken very seriously.  The Veteran's service treatment records show that he was involved in an IED explosion in June 2006.  However, there were no findings or notations of a traumatic brain injury, or a head injury at that time.  The assessment noted that he appeared healthy.  Service treatment records do not show subsequent treatment for, or findings of, a traumatic brain injury, or a head injury.  

Following separation from active duty service, the September 2010 VA psychology note, and the October 2010 VA examination report, show that following extensive testing, the Veteran was not found to have "level 'a'" impairment due to TBI in any listed category, and that there was no evidence of residual impairment secondary to traumatic injury to the cerebral cortex.  The October 2010 VA examination report shows that the examiner concluded that there is no diagnosis of TBI during service, and that there was no aggravation of a preservice TBI by his service.  This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficiently supportive findings.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  At this time, based on the evidence of record an many examinations, the Veteran simply does not appear to have a TBI either from service or from before service.  There is no competent opinion in support of the claim.  The Board therefore, while understanding the Veteran's concerns, finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  Degmetich; Gilpin; Brammer. 

B.  Left Shoulder Disability

The Veteran's service treatment records include a March 2005 report which shows that the Veteran was treated for a three-day history of left shoulder pain "after he hurt it with combatives."  On examination, there was a limited range of motion in all planes.  He was given Ibuprofen 800 milligrams (mg) tid (three times a day).  The assessment was possible muscles strain.  He was advised to continue stretching exercises.  

As for the post-service medical evidence, a VA Gulf War Guidelines examination report, dated in July 2010, shows that the Veteran complained of symptoms that included dull pain in his shoulders on and off since March 2005.  His symptoms were intermittent, with remissions.  He complained of fatigability three to four times per week.  There was no history of relevant surgery.  There was no relevant diagnosis.  

A VA joints examination report, signed by the examiner in August 2010, shows the following: the examiner indicated that the Veteran's claims file had been reviewed.  An examination of the left shoulder was unremarkable.  A July 2010 VA X-ray of the bilateral shoulders was normal.  The diagnosis was "Joint pains, Bilateral shoulder condition not found."  The examiner concluded that it is as least as likely as not (50/50 probability) that the Veteran's left shoulder pain was caused by or a result of his service, explaining that the Veteran had symptoms of pain of the left
shoulder during combative training while in the service.  

VA progress notes include notations of chronic shoulder pain.  See e.g., October 2012 report.  

The Board finds that the claim must be denied.  VA does not generally grant service connection for symptoms unless they are associated with chronic pathology, or diagnosed disability.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent).  Although the Veteran has reported having left shoulder pain, his X-rays have been shown to be normal.  

Notwithstanding the August 2010 VA examiner's opinion that the Veteran's shoulder pain is related to his service, her diagnosis states that a bilateral shoulder condition was not found.  

Again, while the Board understands the Veteran's concerns, the lack of a diagnosis in this examination report is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a lack of findings to show the existence of a left shoulder disability.  Prejean; Neives- Rodriguez.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich; Gilpin.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

C.  Left Elbow Disability

As above, the Veteran's service treatment records include a June 2006 report notes that his vehicle was hit by an IED (improvised explosive device).  On examination, he had strength in all extremities.  There was mild pain in the left elbow, with a FROM (full range of motion) and no loss of strength.  The assessment was "pt. (patient) appears healthy."

A VA joints examination report, dated in October 2010, shows that the Veteran reported a left elbow condition since 2002.  The Veteran reported that he developed a problem with his left elbow from repetitive activities during service using the elbow, such as push-ups.  He states that he saw the medic and he was given NSAID's, with improvement.  The report indicates that he was not currently being treated for his symptoms.  He complained of moderate flare-ups every two to three weeks, lasting seconds, that were precipitated by pushing.  An October 2010 X-ray was noted to be normal.  The diagnosis portion of the report notes, "No current diagnosis in the L(eft) elbow.  No pathology was identified on physical and radiographic exams."  

The Board finds that the claim must be denied.  As previously noted, VA does not generally grant service connection for symptoms unless they are associated with chronic pathology, or diagnosed disability.  Savage.  Although the Veteran has reported having left shoulder pain, his X-rays have been shown to be normal.  The October 2010 VA examination report shows that a left elbow condition was not found and that there was no relevant diagnosis.  The lack of a diagnosis in this examination report is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a lack of findings to show the existence of a left shoulder disability.  Prejean; Neives- Rodriguez.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich; Gilpin.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

D.  Conclusion

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of cognitive and joint symptoms, the claimed disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders, and determine their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issues on appeal are based on the contentions that a TBI, a left shoulder disability, and left elbow disability, are related to service.  The Veteran's service treatment reports and the post-service medical records have been discussed.  The claimed conditions are not shown during or after service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Initial Increased Evaluations

The Veteran asserts that he is entitled to increased initial evaluations for his service-connected PTSD, left knee disability, and right ankle disability.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A.  PTSD

The Veteran asserts that he is entitled to increased initial evaluations.  He argues that he has symptoms that include severe anger outbursts, chronic flashbacks, depression, and anxiety.  He also reports having thoughts of combat experiences, a dislike of crowds, emotional detachment from family and friends, frequent nightmares, feelings of guilt and helplessness, and uncontrollable anger triggered by almost anything.  See Veteran's notice of disagreement (VA Form 21-4138), received in July 2010.

In June 2010, the RO granted service connection for PTSD, evaluated as 10 percent disabling, with an effective date for service connection of November 24, 2009.

The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent. 

In May 2011, the RO granted the Veteran's claim for an initial increased evaluation for PTSD, to the extent that it assigned a 30 percent evaluation, with an effective date of November 24, 2009.  

In July 2014, the RO granted the Veteran's claim for an initial increased evaluation for PTSD, to the extent that it assigned a 50 percent evaluation, with an effective date of March 14, 2014.  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  This diagnostic code indicates that it is to be evaluated under the General Rating Formula for Mental Disorders ("General Rating Formula").

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  In this case, the new provision is not for application, as the claim was adjudicated by the RO in June 2010.

With regard to the history of the disability in issue, the Veteran had service in Iraq.  There is no record of psychiatric treatment prior to the effective date for service connection of November 24, 2009.  See 38 C.F.R. § 4.1 (2015).

1.  Prior to March 14, 2014

The medical evidence includes VA progress notes, which show that beginning in December 2009, the Veteran received a number of treatments for psychiatric symptoms, with diagnoses of PTSD.  His medications included Celexa.  He complained of road rage, nightmares, flashbacks, increased irritability, poor sleep, and being more comfortable alone.  He denied homicidal or suicidal ideation, or psychotic thinking.   This evidence tends to show that he was oriented across all spheres, casually dressed, well-groomed, and behaviorally cooperative.  He was euthymic in mood; affect was congruent.  Speech was normal in rate and tone. Thought processes were linear, goal-directed, and without hallucinatory, homicidal or suicidal content.  Overall, his GAF scores ranged between 59 (one score), 60 (2 scores), and 70 (one score); the majority of his scores (13) were between 61 and 67.

A VA PTSD examination report, dated in February 2010, shows that the examiner indicated that the Veteran's claims file was reviewed.  The report shows the following: the Veteran is currently receiving outpatient treatment for psychiatric symptoms, with use of Xanax and Celexa.  There is no history of hospitalization for psychiatric symptoms.  The effectiveness of his therapy was fair.  The Veteran has had a legal case involving domestic violence pending since 2008.  He is currently enrolled in college, and he denied any significant educational difficulties.  He has been married since 2003 and his relationship was strained.  He has two children.  He has social relationships and adequate social support.  He likes to use his computer and to work out.  There is no history of suicide attempts.  He complained of symptoms that included outbursts of anger, mild difficulties with attention and concentration, sleep difficulties (4 hours per night), occasional nightmares, moderate, weekly panic attacks, hypervigilance, and an exaggerated startle response.  There were no issues with alcohol or substance abuse.  He was not currently employed, and he stated that he was focusing on completing school.  On examination, he was clean and neatly groomed.  Speech was unremarkable.  Affect was congruent, and mood was anxious, depressed, and angry/irritable.  Orientation was intact to person, place, and time.  Thought process, and thought content, were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, or obsessive or ritualistic behavior.  For judgment, he understood the outcome of behavior.  For insight, he understood that he had a problem.  There were no homicidal or suicidal thoughts.  Impulse control was fair.  He was able to maintain minimum personal hygiene.  There was no problem with toileting, grooming, self-feeding, bathing, dressing and undressing, engaging in sports and exercise, or traveling.  There were slight problems with household chores (lack of motivation), shopping, driving (related to road rage), and dealing with large crowds.  The Axis I diagnosis was chronic PTSD.  The Axis V diagnosis was a GAF score of 63.  The examiner indicated that the Veteran had PTSD signs and symptoms resulting in deficiencies in the areas of judgment, thinking, family relations, and mood.  The examiner stated that he was experiencing mild to occasionally moderate impairment of his psychosocial functional status.  

A VA Gulf War Guidelines examination report, dated in July 2010, shows that the Veteran had normal affect, mood, judgment, and comprehension of commands, with appropriate behavior, with no obsessive behaviors, hallucinations, or delusions.  He reported that he was not employed, and that he was a full-time student.  

A statement from the Veteran's spouse, dated in June 2011, shows that she states that she has known the Veteran since 1999.  She states that he was a very different person following his tour in Iraq, that he stopped going out and doing activities, stopped contact with friends and family, and that he has anxiety more than once a week, with complaints of chest pain, avoidance of crowds, and sweating.  She states that he stopped attending his children's school functions, has an exaggerated startle response due to loud noise, and that he has anxiety while driving, and drives aggressively.  She states that he tried to commit suicide after they got into an argument in 2007.  She reports that he has forgetfulness and difficulty sleeping.

The Board finds that the criteria for an initial evaluation in excess of 30 percent have not been met.  The Veteran's GAF scores of record are primarily between 61 and 67, and they are evidence of mild symptoms.  See QRDC DSM-IV. The medical reports show that there is no evidence of auditory or visual hallucinations, delusions, or other psychotic features, or suicidal or homicidal ideation, intent, or plan.  There is no evidence to show a substantial impairment of thought processes, thought content, or speech.  There is no evidence of delusions, hallucinations, inappropriate behavior, or obsessive or ritualistic behavior.  The February 2010 VA examiner indicated that the Veteran had PTSD signs and symptoms resulting in deficiencies in the areas of judgment, thinking, family relations, and mood.  The examiner stated that he was experiencing mild to occasionally moderate impairment of his psychosocial functional status.  Accordingly, the Board finds that, overall, the evidence indicates that the Veteran's PTSD symptomatology is shown to have been representative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met under DC 9411.  The Board therefore finds that the evidence does not show that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 30 percent under DC 9411.  See 38 C.F.R. § 4.7.

2.  As of March 14, 2014

A VA PTSD DBQ dated in March 2014, indicates that the Veteran was examined on March 14, 2014.  This report shows the following: the Veteran's claims file had been reviewed.  The Veteran has been married for 10 years.  He lives with his wife, daughter and a stepson.  He maintains contact with his sister, but not his mother.  He goes to the gym on a regular basis, and enjoys reading.  His social life revolves around his immediate family.  He does not belong to any clubs, organizations, or churches.  He is functioning as a stay-at-home father.  The Veteran has not seen a VA counselor since April 2013.  He medications are diphenhydramine, lamotrigine, and quetiapine fumarate.  He has not had any arrests or legal problems since his last examination.  He consumes alcohol about twice a month; he denied using recreational drugs.  His symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He reported sleeping about four hours per night, having anxiety when driving or in public, difficulty socializing, anxiousness which caused him to drop out of school and sometimes kept him from going to the gym, and stress from driving.  On examination, grooming and hygiene were good.  He was alert and oriented to person, place, date, and situation.  Speech had a regular rate and rhythm.  Mood was dysphoric and anxious.  Thought process was coherent, logical, and goal-oriented.  He denied suicidal ideation, and hallucinations.  Insight and judgment were good.  The examiner indicated that the Veteran's symptoms had worsened since his last examination.  The diagnosis was PTSD.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  

The Board finds that a rating in excess of 50 percent is not warranted for the period from March 14, 2014.  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  The symptoms of his PTSD more closely resemble the criteria for not more than a 50 percent rating.  The VA DBQ shows that the Veteran is taking medication for control of his symptoms.  However, he has not seen a VA counselor since April 2013.  There is no evidence of audio or visual hallucinations, delusional beliefs, psychotic symptoms, or any suicidal or homicidal ideation.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, and this most closely corresponds to no more than a 50 percent rating under the General Rating Formula.  In summary, there is insufficient evidence of such symptoms as suicidal or homicidal ideation, obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, nor are there other psychiatric symptoms shown to have resulted in the required degree of impairment. The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 50 percent under DC 9411 for the period from March 14, 2014.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

Based on the foregoing, the Board concludes that as of March 14, 2014, the Veteran's service-connected PTSD is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an evaluation in excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against an evaluation in excess of 50 percent as of March 14, 2014, and to this extent the claim must be denied.

In this regard, it is very important for the Veteran to understand that these findings do not suggest the Veteran does not have a problem with PTSD.  The opposite is true:  if he did not have a problem with PTSD there would be no basis for the assigned evaluations.  The only question is the degree of disability.  Based on the medical evidence, and with the Veteran's statements taken into consideration (which, for the most part, is the basis for the current evaluations) the Board has made these findings. 
B.  Left Knee Retropatellar Pain Syndrome

With regard to the history of the disability in issue, the Veteran's service treatment reports show that in January 2003, he was diagnosed with left retropatellar pain syndrome.  See 38 C.F.R. § 4.1.

In April 2011, the RO granted service connection for left knee retropatellar syndrome, evaluated as 10 percent disabling, with an effective date for service connection of November 24, 2009.  

The Board must consider the possibility of a higher rating under all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address limitation of motion of the knee, a 20 percent rating will be assigned for flexion limited to 30 degrees or extension limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

The Board finds that an initial evaluation in excess of 10 percent under DC 5260 or DC 5261 is not warranted for the left knee.  The recorded ranges of motion for the left knee do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  In this regard, the only recorded ranges of motion are as follows: the Veteran's left knee had extension to 0 degrees, and flexion to 140 degrees (August 2010 VA joints examination report); extension to 0 degrees (with pain at 5 degrees), and flexion to at least 140 degrees (with pain at the extreme of motion) (May 2014 VA examination report).  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5260, and 5261 are not shown to have been met, and that an increased initial evaluation under either of these diagnostic codes is not warranted.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40  and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

A September 2009 VA progress note shows that the Veteran was noted to be fully ambulatory, walking without assistive devices, and that there was no abnormal sensation or balance problem.

A February 2010 VA X-ray report notes a suggestion of a tiny lateral left patellar osteophyte, with no other significant degenerative changes.

A VA Gulf War examination report shows that the left knee had 2+ reflexes bilaterally.  Gait was normal.  There was no history of weakness, paralysis, numbness, or poor coordination.  Muscle tone was normal.  There was no atrophy.  Strength of left knee flexion and extension was 5/5.

The August 2010 VA joints examination report shows that the Veteran complained of left knee giving way, stiffness, pain during walking, and weekly locking episodes.  The report states that there was no pain, weakness, incoordination, effusions, symptoms of inflammation, decreased speed of joint motion, episodes of dislocation or subluxation.  The motion of the joint was not affected, and there were no flare-ups.  On examination, gait was normal.  There was no evidence of abnormal weight-bearing.  There was no limitation to walking.  There was objective evidence of pain on motion, and pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  An October 2009 X-ray was noted to contain an impression of a suggestion of a tiny lateral left patellar osteophyte, with no other significant degenerative changes.  A March 2010 MRI (magnetic resonance imaging) study was noted to contain an impression of partial tearing of the anterior cruciate at its point of insertion in to the tibial tuberosity with associated knee joint effusion, and a contusion involving the posterior aspect of the lateral femoral condyle along its articular surface.  The Veteran stated that he was not currently employed, and that he was a full-time student.  The relevant diagnosis was left knee anterior cruciate ligament tear.  There were no significant effects on the usual occupation, and no effects on usual daily activities.  

The March 2014 VA knee and lower leg DBQ shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran was noted to use a left knee brace.  An MRI was noted to show a partial tear ACL (anterior cruciate ligament), left knee.  With regard to the impact of his knee symptoms on his ability to work, it was noted that they slow him down, and that he does not exercise involving his knee.  The report notes the following: the Veteran complained of constant knee pain in the infra-retropatellar area, with use of OTC (over-the-counter) medication (Ibuprofen).  There is no history of relevant surgery.  There was no history of meniscal conditions or surgical procedures for a meniscal condition.  The Veteran can walk around with pain.  There was additional limitation of motion on repetitive use.  There was functional loss and/or functional impairment in the form of pain on movement.  Strength on left knee extension and flexion was 5/5.  The diagnoses were retropatellar pain syndrome, and left knee ACL tear.  

Here, even considering the findings as to the onset of pain, the criteria for a rating in excess of 10 percent are not shown to have been met under DCs 5260 and 5261. See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered to be limited motion, even though a range of motion may be possible beyond the point when pain sets in).  Given the foregoing evidence, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the left knee are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the left knee more nearly approximates the criteria for a rating in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40  and 4.45.

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel  determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion in the left knee do not meet the criteria for even a 0 percent rating under DCs 5260 and 5261, i.e., flexion limited to 60 degrees or extension limited to 5 degrees.  A separate rating for limitation of knee motion is therefore not warranted.

Additionally, for all analyses of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

In addition, the evidence does not show that the Veteran's left knee is productive of ankylosis, moderate recurrent subluxation or lateral instability, or a malunion of the tibia and fibula.  In this regard, prior to March 21, 2014 (at which point service connection has been granted for left knee instability) the Veteran's left knee has not been shown not to have any instability.  See e.g., August 2010 VA joints examination report.     

C.  Left Knee Instability

In a May 2014 rating decision, the RO granted service connection for left knee instability, evaluated as 10 percent disabling, with an effective date of March 21, 2014.  

The March 2014 VA DBQ shows that the examination was performed on March 21, 2014.  The examination report shows that there was 0-5 millimeters of left anterior instability, and 0-5 millimeters of left medial-lateral instability.  There was no left posterior instability.  In the Board's judgment, these findings are insufficient to show that the Veteran's left knee is productive of moderate recurrent subluxation or lateral instability, such that an initial evaluation in excess of 10 percent is warranted under DC 5257.  Given the foregoing, the Board finds that the evidence is insufficient to show moderate recurrent subluxation or lateral instability of the left knee under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 9 (1996).

D.  Right Ankle Tendonitis

The Veteran asserts that he is entitled to an increased initial evaluation for service-connected right ankle tendonitis, currently evaluated as noncompensable prior to March 21, 2014, and as 10 percent disabling thereafter.

With regard to the history of the disability in issue, the Veteran's service treatment records show that between March and April of 2005, the Veteran was treated for right ankle pain, a decreased range of motion, swelling, numbness, and erythema, after he twisted his ankle while running.  X-rays did not reveal a fracture.  The impression was sprain at right ankle.  An April 2005 report notes an acute sprain, a FROM (full range of motion), and that he was profiled (put on light duty) for two weeks.  See 38 C.F.R. § 4.1.

In April 2011, the RO granted service connection for right ankle tendonitis, evaluated as noncompensable.  In May 2014, the RO granted the Veteran's initial increased evaluation claim for his right ankle disability, to the extent that is assigned an evaluation of 10 percent with an effective date of March 21, 2014.  

Diseases rated under Diagnostic Codes (DCs) 5013 through 5024 are rated on the basis of limitation of motion of the body part affected as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5013-5024.

Under 38 C.F.R. § 4.71a, DC 5270, a 20 percent rating is warranted for ankylosis of the ankle, when shown to specified degrees and position. 

Under DC 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion.  A 20 percent rating is warranted for a marked limitation of ankle motion.

Under 38 C.F.R. § 4.71a, DC 5272, ankylosis of a subastragalar or tarsal joint, or of the ankle itself, warrants evaluations ranging from 10 to 40 percent, depending on the position of the joint and whether there are any deformities of abduction, adduction, inversion, or eversion. 

Under 38 C.F.R. § 4.71a, DC 5273, a 10 or a 20 percent rating is warranted for Os calcis or astragalus, malunion of, with moderate (10 percent) or marked (20 percent) deformity. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.

1.  Prior to March 21, 2014

A September 2009 VA progress note shows that the Veteran was noted to be fully ambulatory, walking without assistive devices, and that there was no abnormal sensation or balance problem.

A July 2010 VA Gulf War examination report shows that the Veteran complained of intermittent right ankle pain with remissions.  He reported pain with walking or prolonged standing.  There was no relevant history of surgery, and no current treatment.  The Veteran used Ibuprofen for his symptoms.  There was no history of weakness, paralysis, paresthesias, numbness, or poor coordination.  A neurological examination showed normal coordination.  Reflexes were 2+ at the right ankle.  A sensory examination for the right lower extremity was normal.  Strength of right ankle dorsiflexion, and plantar flexion, was 5/5, as well as at the right great toe.  Muscle tone was normal.  There was no atrophy.  Gait was normal.  

A VA joints examination report, dated in August 2010, shows the following: there is no relevant history of hospitalization or surgery.  There was no right ankle deformity, giving way, instability, pain, stiffness, weakness, incoordination, effusions, symptoms of inflammation, decreased speed of joint motion, or flare-ups.  There were no episodes of dislocation or subluxation.  The Veteran complained of pain with walking or prolonged standing.  There were no limitations on standing or walking.  Gait was normal.  There was no evidence of abnormal weight-bearing.  There was no instability.  There was tendon abnormality.  Angulation was normal.  Right ankle dorsiflexion was from 0 to 20 degrees, and plantar flexion was from 0 to 45 degrees.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  An X-ray showed normal appearance of bony structures and joints were preserved.  The soft tissues were not remarkable.  The impression was normal exam.  The Veteran reported that he was a full-time student.  The diagnosis was right ankle condition.  There were no significant effects on usual occupation, and no effects on usual daily activities.  

An October 2010 VA TBI examination report shows that reflexes were 2+ at the right ankle.  A sensory examination for the right lower extremity was normal.  Strength of right ankle dorsiflexion, and plantar flexion, was 5/5, as well as at the right great toe.  There were no gait abnormalities, or loss of muscle tone, or atrophy.

The Board finds that the evidence is insufficient to show that the Veteran's right ankle disability is productive of a malunion of the Os calcis or astragalus manifested by a moderate deformity, and that the criteria for an initial compensable evaluation under DC 5273 are not shown to have been met prior to March 21, 2014.  In addition, as the evidence does not show that the Veteran had ankylosis of right ankle, a moderate limitation of motion of the right ankle, ankylosis of the subastragalar or tarsal joint, or an astragalectomy, the criteria for an initial compensable evaluation are not shown to have been met under any other diagnostic code.  Schafrath.  

With regard to DC 5271, the Board has also considered the possibility of entitlement to an initial compensable evaluation under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  See also VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  However, the evidence does not show functional loss due to pain to warrant an initial compensable evaluation.  For example, there is no evidence of such symptoms as limitation of motion, muscle weakness, atrophy, or incoordination.  The Veteran was found to have 5/5 strength.  There is no evidence of laxity or atrophy.  Accordingly, the Board finds that the criteria for an initial compensable evaluation for the Veteran's right ankle disability have not been met.

2.  As of March 21, 2014

A VA DBQ, dated in March 2014, shows that the Veteran was examined on March 21, 2014.  The report shows the following: the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of flare-ups, specifically, that he walked with pain, and sometimes had pain at rest.  In general, he reported pain aggravated by walking or prolonged standing, at the lateral ankle joint.  He said that he took over-the-counter Ibuprofen.  There was no relevant history of surgery.  On examination, the right ankle had dorsiflexion to at least 20 degrees, and plantar flexion to at least 45 degrees.  There was pain at both extremes of motion.  Following repetitive-use testing, there was no loss in the range of motion.  There was functional loss in the form of pain on movement.  Right ankle strength was 5/5 on plantar flexion, and on dorsiflexion.  There was no laxity, and no ankylosis.  The diagnosis was right ankle tendonitis.  Imaging studies did not show abnormal findings.  The Veteran's right ankle disability does not impact his ability to work.  

The Board finds that an evaluation in excess of 10 percent is not warranted as of March 21, 2014.  The only specific findings as to the range of motion in the right ankle show that it had dorsiflexion to no less than 30 degrees, and plantar flexion to no less than 45 degrees.  There is no competent evidence to show ankylosis of the right ankle.  The Board therefore finds that the evidence is insufficient to show ankylosis of the right ankle, or a marked limitation of right ankle motion, as required for an increased initial evaluation under DC's 5270, 5271, and 5272.  In addition, there is no medical evidence of record to show that the Veteran's right ankle is productive of a malunion of the Os calcis or astragalus, or astragalectomy, to warrant an evaluation in excess of 10 percent under DC's 5273 or 5274. 

With regard to DC 5271, the Board has also considered the possibility of entitlement to an initial compensable evaluation under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, the Veteran is not shown to have a limitation of motion for a 20 percent evaluation under DC 5271, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an evaluation in excess of 10 percent for the right ankle on the basis of functional loss due to pain.  Although the Veteran complains of pain, the evidence does not show that there was a quantifiable loss due to actual pain; the March 2014 examination report shows that there was no additional limitation of motion after repetitive use.  Mitchell.  The Veteran was found to have 5/5 strength.  There is no evidence of laxity or atrophy.  The Board therefore finds that, when the ranges of motion in the right ankle are considered together with the evidence of functional loss due to ankle pathology, the evidence does not support a conclusion that the loss of motion in the right ankle more nearly approximates the criteria for an evaluation in excess of 10 percent under DC 5271, even with consideration of 38 C.F.R. §§ 4.40  and 4.45.

E.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased initial evaluations.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his psychiatric, left knee, and right ankle symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased initial evaluations.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss work, or that they have resulted in any post-service hospitalization or surgery during the time period on appeal.  The Veteran has repeatedly stated that he was a full-time student. 

While his disabilities have resulted in some impairment, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disabilities are not shown to have resulted in marked interference with employment or frequent periods of hospitalization, nor are other "related factors" shown that warrant a referral.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determination in Fenderson, and whether the Veteran is entitled to increased initial evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that increased initial evaluations are warranted.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made claims for the highest evaluations possible, he has not submitted evidence of his unemployability due to the service-connected disabilities in issue.  In this regard, as previously noted, he has reported being a full-time student.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

III.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claims on appeal for increased initial evaluations, where a claim involves an initial increased evaluation, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

With regard to the claims for service connection, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in February, March, and April of 2010, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as July 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a traumatic brain injury, a left shoulder disability, and a left elbow disability, is denied.

Prior to March 14, 2014, an initial evaluation in excess of 30 percent for PTSD is denied.  

As of March 14, 2014, an evaluation in excess of 50 percent for PTSD is denied.
  
An initial evaluation in excess of 10 percent for service-connected left knee retropatellar syndrome is denied.

As of March 21, 2014, an initial evaluation in excess of 10 percent for left knee instability is denied.

Prior to March 21, 2014, a compensable rating for service-connected right ankle tendonitis is denied.

As of March 21, 2014, an evaluation in excess of 10 percent for service-connected right ankle tendonitis is denied.


REMAND

The Veteran asserts that his hypertension was caused or aggravated by a service-connected disability, specifically, his service-connected PTSD.  He has also argued that he has hypertension due to a TBI incurred during service (the Board has denied the claim for service connection for a TBI, supra).

Service connection is currently in effect for PTSD, left knee retropatellar syndrome, left knee instability, irritable bowel syndrome, right ankle tendonitis, and chronic fatigue syndrome.  

A VA examination report, dated in October 2010, notes the following: the Veteran was diagnosed with hypertension in 2009.  The relevant diagnosis was essential hypertension.  It was noted that the Veteran is not currently on medication.  The examiner concluded that it is less likely as not (less than a 50/50 probability) that the Veteran's hypertension was caused by or a result of a TBI, or his service-connected PTSD.  The examiner stated the following: the Veteran's TBI occurred preservice.  There is no temporal relationship with the occurrence of hypertension.  Hypertension has been associated with TBI during the acute phase of pediatric traumatic brain injury in the form of a hypothalamic-pituitary-adrenal axis response that does not apply to the Veteran's case.  The Veteran's hypertension is less likely than not secondary to his service-connected PTSD.  The Veteran's PTSD symptoms began in 2006, and he was not diagnosed with hypertension until 2009.  There are two types of hypertension, i.e., primary (or essential), and secondary.  In primary hypertension, there is no identifiable cause of high blood pressure.  In secondary hypertension, high blood pressure is caused by an underlying condition.  There is a sudden increase of blood pressure conditions, and medications leading to secondary hypertension include kidney problems, adrenal gland tumors, defects in blood vessels (congenital), certain medications such as birth control pills, cold remedies, decongestants, over-the-counter pain relievers, and amphetamines and some prescription drugs, and illegal drugs such as cocaine and amphetamines.  Risk factors for hypertension include increased age, race, family history, being overweight or obese, not being physically active, using tobacco, too much salt in the diet, drinking too much alcohol, and stress (which can lead to temporary increase in blood pressure), and chronic conditions such as kidney disease.

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008), the U. S Court of Appeals for Veterans Claims (Court) held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Id. at 302. 

Although the October 2010 VA opinion addressed the theories of direct causation due to service, and service-connected PTSD, this opinion does not otherwise include any discussion or rationale as to why the Veteran's hypertension was not aggravated by his service-connected PTSD.  Thus, based on current Court law, the VA opinion is inadequate.  On remand, a supplemental opinion should be obtained from the October 2010 VA examiner, or, if the October 2010 VA examiner is not available, the Veteran should be scheduled for another examination, to include an etiological opinion.  Id.; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed Cir. 2000).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner who conducted the October 2010 VA examination.  After review of the record, the examiner must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's hypertension was aggravated by a service-connected disability, specifically, his service-connected PTSD. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationales for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
2.  In the event that the examiner who conducted the Veteran's October 2010 VA examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any hypertension found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.
 
3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim for service connection for hypertension must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remain denied, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


